Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “from the production of at least one of: a textile or a cotton linter” is directed to method of making said fibrous or the dusty recycled material; it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  See MPEP 2113 and 2114.  Therefore, since the fibrous or the dusty recycled material as recited in claims is the same as the said fibrous or the dusty recycled material disclosed by modified prior art of record, as set forth above, the claim is unpatentable even though the fibrous or the dusty recycled material of modified prior art of record was made by a different process.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 15, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894).
As regarding claim 1, Schultink ‘369 discloses the claimed invention for a vacuum cleaner filter bag comprising a wall surrounding an interior, the wall made of an of an air-permeable material and defining at least a portion of an inlet opening introduced into the wall (see column 2 lines 32-40; a vacuum bag is constructed with the wall defining an opening of the bag), wherein the air-permeable material comprises at least one of: at least one layer of a nonwoven or at least one layer of a fibrous web, 
Schultink ‘369 does not disclose a fibrous or a dusty recycled material from the production of at least one of: a textile or a cotton linter.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a fibrous or a dusty recycled material from the production of at least one of: a textile or a cotton linter in order to enhance vacuum cleaner filter bag performance, since it was known in the vacuum cleaner filter bag art as shown in (Schultink ‘894 – [0014]).
Schultink ‘369 as modified discloses which comprises: at least one of: a fibrous or a dusty recycled material from the production of at least one of: a textile or a cotton linter (col 2 ln 63-67; the vacuum bag comprises nonwoven layer). 
Schultink ‘369 as modified further teaches the powdery or fibrous recycled material in a range of 5-85% (col 9 ln 58 - col 10 ln 3) and a binding fiber present in a range of 10-30 wt.% (col 9 ln 58 - col 10 ln 3)  wherein the binding fibers comprise bicomponent fibers consisting of a core-sheath type, wherein the core is a plastic material [col 7 ln 22-39; bicomponent (“B/C”) fibers with a core of polyethylene – plastic material] include and wherein the sheath includes at least one of a virgin plastic or a recycled plastic (col 7 ln 22-27 sheath is composed of virgin polyethylene and/or col 7 ln 50-54).
As regarding claim 2, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for  wherein the at least one of the fibrous or dusty recycled material is selected from the group consisting of textile fibers made of at least one of: cotton, polyester, elastane, flax, linen, hemp, camel hair, llama, mohair, polyamide, polyethylene, ramie, silk, viscose, jute, coir, modal, polyacryl, polypropylene, sheep wool, sisal, goat hair, or cotton dust, or a mixture/combination thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the at least one of the fibrous or dusty recycled material is selected from the group consisting of textile fibers made of at least one of: cotton, polyester, elastane, flax, linen, hemp, camel hair, llama, mohair, polyamide, polyethylene, ramie, silk, viscose, jute, coir, modal, polyacryl, polypropylene, sheep wool, sisal, goat hair, or cotton dust, or a mixture/combination thereof in order to enhance vacuum cleaner filter bag performance, since it was known in the art as shown in Brownstein et al (US20110030557; hereinafter Brownstein; abstract and [0015]).
As regarding claim 4, Schultink ‘369 discloses all of limitations as set forth above.  Schultink ‘369 discloses the claimed invention for wherein the binding fiber includes a staple fiber length of 2-75 mm (col 10 ln 20-35).
As regarding claim 5, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for wherein the binding fibers comprise bicomponent fibers consisting of a core consisting of a first thermoplastic material and a sheath consisting of a second thermoplastic material wherein the second thermoplastic material has a lower melting temperature than the first thermoplastic material (col 7 ln 22-39).  
As to the use of recycled plastics, Brownstein suggests using recycled materials in the construction of the filter bag and a person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was effectively filed to use recycled plastic material from textile of Brownstein reference in the construction of vacuum cleaner filter bag of Schultink ‘369 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way. 
As regarding claim 15, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the powdery or fibrous recycled material in a range of 5-85% (col 9 ln 58 to col 10 ln 3) and a binding fiber present in a range of 10-30 wt% (col 9 ln 58 to col 10 ln 3). Therefore Schultink ‘369 contemplates a vacuum cleaner filter bag having at least 25% weight proportion of the fibrous or dusty recycled material to the total weight of the vacuum cleaner filter bag.
Claim 17 is rejected with similar reasons as stated in claim 1 above.
As regarding claim 18, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the binding fibers comprise bicomponent fibers consisting of a core-shell type comprising: a core made of a plastic material (col 7 ln 22-39). 
As regarding claim 19, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the shell is formed from a virgin plastic material (col 7 ln 22-27 sheath is composed of virgin polyethylene and/or col 7 ln 50-54).
As regarding claim 23, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the core is made from a plastic material (col 7 ln 22-27; the core is made of polypropylene).   
Claims 6-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894) and further in view of Schultink et al (US 2009/0031683; hereinafter Schultink ‘683).
As regarding claim 6, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for wherein the air-permeable material include a second layer of nonwoven or a second layer of a fibrous web.  Schultink ‘683 teaches that the air-permeable material is constructed in several layers, the air-permeable material having, in addition to the at least one layer of nonwoven fabric which comprises powdery or fibrous recycled material, at least one further layer comprising or made of a nonwoven fabric or a fiber web (see paragraph 0018).  Schultink ‘683 explains that these multiple layers provide support ([0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was effectively filed to provide for layer(s), including nonwoven fabric, in addition to the layer having recycled plastics in Schultink ‘369 in order to provide support as taught by Schultink ‘683.
As regarding claim 7, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the material of additional layers, Schultink ‘683 further discloses that the air-permeable material is consist of at least one spun bonded fabric layer, at least one fine filter layer and at least one capacity layer ([0018-0031]), or the air permeable layer comprises at least one support layer and at least one capacity layer, at least one or all of the support layers being nonwoven fabrics and/or at least one or all of the capacity layers being nonwoven fabrics or fiber nonwoven fabrics made of one or more recycled plastics, or at least one support layer, at least one fine filter layer and at least one capacity layer, wherein at least one or all of the support layers or at least one or all of the fine filter layers are formed from a nonwoven formed from at least one of; a recycled plastic material or a plurality of recycled materials, wherein at least one of the capacity layers comprising the nonwoven which comprises at least one of; a fibrous or dusty recycled material or a cotton linter or are formed therefrom (figs. 1-9 for different embodiments or [0018-0031]).  Schultink ‘683 explains that providing these layers provide different filter properties to achieve better results (Schultink ‘683 – [0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was effectively filed to provide these layers in Schultink ‘369 in order to provide different filter properties to achieve better results as taught by Schultink ‘683.
As regarding claim 8, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for a) the support layer is a spunbond nonwoven fabric or scrim ([0016]), b) the air-permeable material comprises 1 to 3 support layers, c) in case of the presence of at least two support layers, the total grammage of the sum of all the support layers is 10 to 240 g/m2 or d) all support layers are made of one recycled plastic or several recycled plastics. Schultink ‘683 explains that the support layer made of a spunbond nonwoven fabric or scrim provides different desired mechanical properties (Schultink ‘683 – [0018]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was effectively filed to provide the support layer made of spunbond nonwoven fabric or scrim in Schultink ‘396 in order to provide different mechanical properties as taught by Schultink ‘683. 
As regarding claim 9, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for at least one fine filter layer is composed of a recycled plastic or a plurality of recycled plastics (Schultink ‘683 - abstract and [0015]). 
As regarding claim 10, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the air-permeable material has 1 to 5 capacity layers (Schultink ‘683 - [0018]).
As regarding claim 11, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the air permeable material is formed in several layers consisting of at least one support layer, at least one fine filter layer (Schultink ‘683 - [0018]).  Schultink ‘683 further discloses the addition of different filter layers to achieve predictable desired filter properties.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink ‘369 to include the additional support layer in order to obtain desired filter properties as taught by Schultink. See MPEP 2144.04 (VI)(B), Duplication of Parts to achieve predictable results is considered to be prima facie obvious.
As regarding claim 26, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the extrusion nonwoven is a melt-blown nonwoven (col 2 ln 63-67 - col 3 ln 1-9).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894) and further in view of Schultink et al (US 20120211625; hereinafter Schultink ‘625).
As regarding claim 12, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for the vacuum cleaner filter bag having a retaining plate.  Schultink ‘625 is directed to a vacuum cleaner bag (title and or abstract) and teaches that the vacuum cleaner filter bag has a retaining plate enclosing the inlet port ([0010] and [0008]) made of plastic ([0012]) in order to retain the vacuum cleaner filter bag ([0010]).  Schultink ‘625 explains that this arrangement provides sufficient strength for an effective retaining plate having opening and closure flap.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink ‘369 to include the retaining plate made of plastic in order to retain the vacuum cleaner filter bag as taught by Schultink ‘625.
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894) as applied to claim 1 and further in view of Schultink et al. (US 20120131890; hereinafter Schultink ‘890).
As regarding claim 13, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for the vacuum cleaner filter bag having at least one flow distributor or at least one diffuser. Schultink ‘890 is directed to a vacuum cleaner bag (title and or abstract) and teaches that at least one flow distributor or at least one diffuser are arranged in an interior of the vacuum cleaner filter bag ([0015]) to extend the lifespan of the bag ([0016] and [0073]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink ‘369 to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink ‘890.
As regarding claim 14, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the recycled plastic material is selected from the group consisting of a rPRELIMINARY AMENDMENTPage 8Serial Number:UnknownDkt: 3037.163US1Filing Date: Herewithecycled polyesters, wherein the recycled polyester is at least one of: recycled polyethylene terephthalate (rPET), recycled polybutylene terephthalate (rPBT), recycled polylactic acid (rPLA), recycled polyglycolide and/or recycled polycaprolactone; a recycled polyolefins, wherein the recycled polyolefin is at least one of: recycled polypropylene (rPP), recycled polyethylene and/or recycled polystyrene (rPS); and a recycled polyvinyl chloride (rPVC), recycled polyamides; and a mixture or combination thereof (abstract and [0015]).
As regarding claim 16, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for a flat bag. Schultink ‘890 is directed to a vacuum cleaner bag (title and or abstract) and teaches that the vacuum cleaner filter bag comprises a flat bag, a block base bag or a 3D bag ([0001] and [0015]) to extend dust storage capacity and extension of the useful life (abstract and [0013]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink ‘369 to include the flat bag in order to extend the dust storage capacity and the useful life of the bag as taught by Schultink ‘890.
Claim 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894) and further in view of Takeuchi et al (US 20130047856; hereinafter Takeuchi).
As regarding claim 20, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for wherein the shell comprises a charge-persistence additives.  Takeuchi reference is directed to the same field of endeavor and teaches the addition of different additives to the fiber ([0042]-[0044]) to further increase the amount of electrical charge on the fibers ([0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink ‘369 to add the charge persistence additive in order to increase the amount of electrical charge on the fibers as taught by Takeuchi.
As regarding claim 25, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention for the charge persistence additive is magnesium stearate (Takeuchi - [0042]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894) and further in view of Negola (US 5549957).
As regarding claim 21, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for the weight proportion of the core of the bicomponent fiber.  Negola is directed to the same field of endeavor and further teaches that the weight proportion of the core is 70% (see column 5 lines 3-5) which falls within the claimed range of 50 to 95% and a prima facie case of obviousness exists. See MPEP 2144.05 (l).
Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al (US 6171369; hereinafter Schultink ‘369) in view of Schultink et al (US 20070130894; hereinafter Schultink ‘894) and further in view of Haworth (US 20040132376).
As regarding claim 22, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for the size of the bicomponent fiber.  Haworth is directed to the bicomponent fiber and teaches the diameter of the bicomponent fiber to be at least about 5 micrometer ([0017]) which falls within the claimed range of 0.5 to 10 micrometer to achieve predictable results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schultink ‘369 to include the bicomponent fibers of 5 micrometer to achieve predictable results as taught by Haworth.  See MPEP 2144.04 (IV)(A), CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS to achieve predictable results is considered to be prima facie obvious.
As regarding claim 24, Schultink ‘369 as modified discloses all of limitations as set forth above.  Schultink ‘369 as modified discloses the claimed invention except for the virgin plastic material to be polypropylene. Haworth reference is directed to the bicomponent fiber (title and or abstract) and teaches that the virgin plastic material is polypropylene ([0018]) to produce a vacuum cleaner bag of desired properties. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use polypropylene in Schultink ‘369 in order to achieve the predictable result of producing a vacuum cleaner bag of desired properties as taught by Haworth.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-2, 4-16 and 18-21 of co-pending Application No. 16/085453 (“453”) in view of Schultink ‘***, Takeuchi and Haworth. 
As to instant claim 1-2, and 4-26, ‘453’ claims 1-2, 4-16 and 18-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Schultink ‘*** for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Claims 1-2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-2, 4-13, 15 and 18-21 of co-pending Application No. 16/085439 (“439”) in view of Schultink ‘***, Takeuchi and Haworth.
As to instant claim 1-2 and 4-26, ‘439’ claims 1-2, 4-13, 15 and 18-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Schultink ‘***, Takeuchi and Haworth for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Claims 1-2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-13 and 15-21 of co-pending Application No. 16/084900 (“900”) in view of Schultink ‘***, Takeuchi and Haworth.
As to instant claim 1-2 and 4-26, ‘900’ claims 1-13 and 15-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Schultink ‘***, Takeuchi and Haworth for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Claims 1-2 and 4-26 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-2, 4-17 and 19-21 of co-pending Application No. 16/084917 (“917”) in view of Schultink ‘***, Takeuchi and Haworth.
As to instant claim 1-2 and 4-26, ‘917’ claims 1-2, 4-17 and 19-21 claim an invention substantially overlapping in scope.  Other differences are considered to be obvious over Schultink ‘***, Takeuchi and Haworth for reasons analogous to the prior art rejections indicated above.
This is a provisional non-statutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-26 have been considered but are moot because of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773